       Case 1:19-cr-00825-PAC Document 38 Filed 11/25/20 Page 1 of 1




                                              November 20, 2020
BY ECF

                                              11/25/2020
The Honorable Paul A. Crotty                  Sentencing will be adjourned
United States District Judge                  to Wednesday, February 3,
Southern District of New York                 2021 at 12 noon. SO
                                              ORDERED.
500 Pearl Street, Courtroom 14C
New York, NY 10007

RE:   United States v. Gregory Herman
      19 Cr. 413 (PAC) & 19 Cr. 825 (PAC)

Dear Judge Crotty:

      I write without objection from the government seeking a 60-day
adjournment of the sentencing hearing in the above-captioned cases
currently scheduled for December 2, 2020. The defense requires an
adjournment to further prepare for sentencing and to allow sufficient time
for Mr. Herman to prepare for, undergo, and recover from a retropubic
prostatectomy, which is currently scheduled for December 7, 2020. The
defense respectfully requests that the Court reschedule sentencing for the
week of February 1, 2021.
                                               Respectfully Submitted,



                                              Andrew J. Dalack, Esq.
                                              Assistant Federal Defender
                                              (212) 417-8768
Cc:   Alexander Li, Esq.
      Assistant U.S. Attorney
